                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 COLE JOSEPH RODRIGUEZ                                            CIVIL ACTION
 VERSUS                                                           NO: 17-5177
 THIBODAUX POLICE DEPT., ET AL                                    SECTION: "S" (2)


                                   ORDER AND REASONS

       Before the court is a "Motion to Reopen" (Rec. Doc. 21) filed by plaintiff.

       On August 24, 2017, another judge of this court adopted the Magistrate Judge's Report

and Recommendation, which held that plaintiff's claims were barred by Heck v. Humphrey, 512

U.S. 477 (1994). The instant motion to reopen, while brief, appears to suggest that plaintiff's

criminal cases have now been disposed of in a fashion that he contends meets the conditions of

Heck. Accordingly,

       IT IS HEREBY ORDERED that this matter is REFERRED to the assigned magistrate

judge for further proceedings.
                                    10th day of September, 2019.
       New Orleans, Louisiana, this _____



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE
